DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 6, 2022 has been entered.

 Response to Arguments
Applicant’s arguments with respect to claims 1, 3-5, 7, 9-11, and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amendment to claims 1 and 7 where the chamber body is recited to have a gas inlet disposed in a sidewall in the chamber body, the gas inlet is open to the processing volume, the pedestal in the processing position is below the gas inlet, and a gas distribution assembly is operable to distribute one through the gas inlet of the chamber body, where the UV radiation source(s)  is/are disposed between the gas inlet and the underside of the chamber lid in the processing volume. Claims 3 and 9 was amended to recite that the flow guide is disposed in the gas inlet. These amendments necessitated the introduction of the prior art by Shinriki et al (US 6,143,081) .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, 7, 9-11, and 13 rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Shinriki et al (US 6,143,081) .

Regarding claim 1:	The prior art of Shinriki et al teaches features a film forming apparatus , comprising: a chamber body 204; a chamber lid 204; a processing volume defined by the chamber body and the chamber lid; an ultraviolet (UV) radiation generator including one or more UV radiation sources 262 a pedestal assembly 214 disposed in the processing volume (see the area below inlet 248 within the chamber above the pedestal 214), the pedestal having a processing position see Fig. 13 of Shinriki et al which features a gas distribution assembly (showerhead assembly 244, a plurality of apertures see 246 operable to distribute ozone (see O3 or ozone is recited in the paragraph that joins col. 19 and 20  to the upper surface of the pedestal (mounting table 216).  See also the UV radiation sources of Shinriki et al are disposed between the gas inlet 248 and the underside of the chamber lid 282 in the processing volume.

Regarding claims 3 and 9:	The chamber of one of claims 1, wherein the flow guide having a plurality of channels (246) to distribute ozone (see O3 or ozone) over the upper surface of the pedestal (mounting table 216).  See the paragraph that joins cols 19 and 20 and Fig. 13 of Shinriki et al.

Regarding claims 4 and 10:	The chamber of claim 1, wherein the one or more UV radiation sources are configured to discharge radiation at about 240 nanometers (nm) to about 310 nm wavelength.  See the discussion of the wavelength of the UV rays of Shinriki et al in col. 17 lines 27-38 and col. 19 lines 37-43.


Regarding claims 5 and 11:	Shinriki et al illustrates in Fig. 13 a pedestal (mounting tale 214) coupled to a stem (rotating shaft 216) that moves the pedestal between a processing and transfer position using the extendable bellows 242 see the last paragraph of col. 14.

Regarding claim 7:	Shinriki et al teaches a multichamber system and a robot (transfer arm mechanism 612). See Figs. 29 and 30 of Shinriki et al and see also the rejection of claim 1.


Regarding claim 13:	The specific types of service chambers used in the prior art of Shinriki et al is a matter of an intended use. Nevertheless, the prior art of Shinriki et al illustrates in Figs. 29 and 30 and discussed the types of chambers in col. 27 line 8 – col. 29 line 40.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Otake et al (US 2003/0215751) which teaches a gas inlet 23a, lid 21, UV sources 20a-20c, pedestal 31 with a stem see Fig. 1 and [0036] of Otake et al. Note the UV sources are located within the processing volume and between the gas inlet (gas intake port 23a) and the underside of the lid.

Brown (US 2015/0128990) which teaches a chamber 220 with a lid (shown above the entry point for delivery member 209). The lid comprises  UV source 250 , pedestal 202 with stem. The UV wavelength radiation range is 185-500nm. See Fig. 2.

Aoyama et al (US 2004/0241991) which teaches a chamber body with a gas inlet see the side where N2, Ar, and O2 are illustrated in Fig. 2 with a pedestal with embedded heater 11a and stem, and UV source 14B. See also [0090].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716